 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
Vv. Criminal No. 3:18-cr-30
JOSHUA M FAIRCLOTH
ORDER OF COURT

The preliminary hearing under Fed.R.Crim.P. Rule 32.1(b)(1) on the Petition
for Warrant or Show Cause Hearing for Offender under Supervision file December
9, 2019 at ECF no. 188 was scheduled for Tuesday, February 18, 2020. The
Magistrate Judge reported that the government, represented by AUSA Maureen
Sheehan-Balchon, and the defendant represented by Christopher Brown, Esquire,
reached an agreement as follows:

1) Mr. Faircloth stipulates that he committed a Grade C violation.

2) Mr. Faircloth and the government waive the revocation hearing under
Fed.R.Crim.P. Rule 32.1(b)(2), and Mr. Faircloth waives allocution.

3) The government and Mr. Faircloth agree that given Mr. Faircloth’s
criminal history category of IV, the United States Sentencing Guidelines § 7B1.4
gives an advisory range of 6-12 months imprisonment for a grade C violation. The
maximum term that can be imposed on Mr. Faircloth, given his original conviction
for a Class C felony, is limited by 18 U.S.C. § 3583(e) to 24 months. The
government recommends and Mr. Faircloth does not oppose a new sentence of time

served to be followed by 2 years supervised release with a condition the first 90 days

 
 

be spent on home detention with electronic monitoring. Mr. Faircloth 1s subject to
all other conditions of supervised release previously imposed.
After consideration of the foregoing, 18 U.S.C. § 3583, and United States

Sentencing Guidelines §§7B1.3 and 4, the following order is entered:

|
+h c\ |
AND NOW, this 2 G day of fe ey — 2020, it is

ORDERED that defendant Joshua M. Faircloth’s term of supervised release is

 

revoked and he is resentenced as follows: He is sentenced to a term of
imprisonment of time served with 2 years supervised release to follow. The first 90
days of supervised release the defendant will be subject to home detention with
electronic monitoring. Mr. Faircloth is also subject to all other conditions of
supervised release that were previously imposed by this Court’s judgement imposed
July 31, 2014.

Appointment of counsel for the defendant shall continue for purposes of
appeal. The defendant is entitled to the continued assistance of appointed counsel if
he intends to file a notice of appeal. Counsel shall promptly confer with Mr.
Faircloth and determine whether there will be an appeal, and if so counsel shall file

a notice of appeal within the period set forth in Fed.R. App.P. Rule 4(b).

BY THE COURT: \ ‘ ‘

2 i Ah \

—- MVNA,
Wann \, KAI
KIM R. GIBSON

UNITED STATES DISTRICT JUDGE

 

 
